i          i       i                                                                                  i         i        i




      MEMORANDUM OPINION

                                                No. 04-07-00174-CV

                                   IN THE INTEREST OF I.D. and A.E.Z.

                        From the 45th Judicial District Court, Bexar County, Texas
                                     Trial Court No. 2006-PA-00881
                            Honorable Joe Frazier Brown, Jr., Judge Presiding

Opinion by:        Phylis J. Speedlin, Justice

Sitting:           Catherine Stone, Justice
                   Karen Angelini, Justice
                   Phylis J. Speedlin, Justice

Delivered and Filed: October 1, 2008

AFFIRMED

           Guadalupe Z. appeals from the trial court’s order rendered under Chapter 263 of the Texas

Family Code and from the court’s order determining her appeal is frivolous. See TEX. FAM. CODE

ANN. § 263.401(d)(2) (Vernon 2002) (repealed 2007)1 (final order for child under department care

includes order naming relative as child’s managing conservator); id. § 263.405(d)(3) (Vernon Supp.

2008) (trial court shall hold hearing and determine whether appeal is frivolous). We affirm the

judgment of the trial court.




          … Act of May 28, 1997, 75th Leg., R.S., ch. 600, § 17, sec. 263.401(d), 1997 Tex. Gen. Laws 2108, 2113,
           1

repealed by Act of May 27, 2007, 80th Leg., R.S., ch. 866, § 5, 2007 Tex. Gen. Laws 1840, 1841. The former law
continued in effect for suits filed before the effective date, June 15, 2007. Act of May 27, 2007, 80th Leg., R.S., ch. 866,
§ 6, 2007 Tex. Gen. Laws 1840, 1841.
                                                                                      04-07-00174-CV

          Guadalupe’s court-appointed appellate attorney filed a brief containing a professional

evaluation of the record demonstrating there are no arguable grounds to be advanced. Counsel

concludes that the appeal is without merit. The brief meets the requirements of Anders v. California,

386 U.S. 738 (1967); see In re R.R., No. 04-03-00096-CV, 2003 WL 21157944, at *4 (Tex.

App.—San Antonio May 21, 2003, order) (applying Anders procedure to appeals from orders

terminating parental rights), disp. on merits, 2003 WL 22080522 (Tex. App.—San Antonio Sept.

10, 2003, no pet.). A copy of counsel’s brief was delivered to Guadalupe, who was advised of her

right to examine the record and to file a pro se brief. See Nichols v. State, 954 S.W.2d 83, 85-86

(Tex. App.—San Antonio 1997, no pet.). Guadalupe did file a pro se brief asserting that the

evidence was insufficient to support the trial court’s final order which “terminated” her parental

rights.

          We have reviewed the record, counsel’s brief, and Guadalupe’s pro se brief, and we agree

the appellate points do not present a substantial question for appellate review. See TEX. CIV.

PRAC. & REM. CODE ANN. § 13.003(b) (Vernon 2002); TEX. FAM. CODE ANN. § 263.405(d)(3)

(incorporating section 13.003(b) by reference).        To the contrary, the record affirmatively

demonstrates that pursuant to a settlement agreement, Guadalupe’s visitation rights with her children

were restricted but her parental rights have not been terminated. We grant the motion to withdraw

and affirm the trial court’s judgment. Nichols, 954 S.W.2d at 85-86.



                                                       Phylis J. Speedlin, Justice




                                                 -2-